UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4658



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONYA S. GIBSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:05-cr-00126-5)


Submitted: December 21, 2006              Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., THE TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.     Charles T. Miller, United States
Attorney, Charleston, West Virginia, Miller A. Bushong III,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tonya S. Gibson pled guilty to aiding and abetting money

laundering, 18 U.S.C. § 1956(a)(1)(B)(I) (2000), and was sentenced

to a term of sixty-six months imprisonment.                 Gibson appeals her

sentence, alleging that the district court’s consideration of facts

she did not admit in determining her base offense level and a two-

level enhancement for sophisticated money laundering under U.S.

Sentencing Guidelines Manual § 2S1.1(b)(3) (2005), violated the

Sixth Amendment, pursuant to United States v. Booker, 543 U.S. 220

(2005).       Because Gibson did not raise this issue below, we review

it for plain error.          United States v. Olano, 507 U.S. 725, 732-37

(1993).       We affirm.

               Gibson was sentenced in June 2006 under the advisory

guideline system mandated by Booker.               After Booker, courts must

calculate the appropriate advisory guideline range, consider the

range    in    conjunction     with    other    relevant   factors      under   the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and

impose a sentence.         United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005).       To determine the advisory guideline range, the court

must consider relevant conduct. See United States v. Moreland, 437

F.3d    424,    432   (4th    Cir.    2006)    (“[T]he   court   must    correctly

determine,       after     making    appropriate    findings     of     fact,   the

applicable guideline range.”); see also United States v. Chau, 426

F.3d 1318, 1323-24 (11th Cir. 2005) (in advisory guideline system,


                                        - 2 -
district    court   may    find    facts    that    go   beyond   defendant’s

admissions); United States v. McKinney, 406 F.3d 744, 747 (5th Cir.

2005) (court may calculate advisory guideline range based on facts

neither admitted by defendant nor found by jury beyond reasonable

doubt).    Therefore, we discern no error, much less plain error, in

the district court’s consideration of Gibson’s relevant conduct.

            Accordingly,    we    affirm    the    sentence   imposed    by   the

district court.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                    - 3 -